Citation Nr: 0102469	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  99-22 059	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for Reiter's Syndrome. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel



INTRODUCTION

The veteran had active service from June 1976 to December 
1980 and from March 1981 to February 1998.  His appeal comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a November 1998 rating decision of the Department of Veterans 
Affairs (VA) Medical and Regional Office Center in Wichita, 
Kansas  (RO). 


REMAND

The veteran claims that the evaluation assigned his Reiter's 
Syndrome should be increased to 40 percent to reflect more 
accurately the severity of his associated symptomatology.  A 
preliminary review of the record discloses that additional 
development by the RO is necessary before the Board can 
decide the merits of the veteran's claim.

In an August 2000 letter to the veteran, the RO informed the 
veteran that it was certifying his appeal to the Board for 
disposition.  In October 2000, the veteran's representative 
submitted additional evidence, specifically, private medical 
records, to the Board in support of the veteran's claim.  In 
certain circumstances, additional evidence that is submitted 
to the Board within a period of ninety days following the 
mailing of notice to the appellant that his appeal has been 
certified to the Board for appellate review and that the 
appellate record has been transferred to the Board may be 
accepted by the Board in support of the appellant's claim.  
See 38 C.F.R. 
§ 20.1304(a) (2000).  In this case, the additional evidence 
submitted in October 2000 has not been considered by the RO 
and neither the veteran nor his representative has requested 
a waiver of such consideration.  Therefore, this evidence 
must be referred to the agency of original jurisdiction for 
review and preparation of a supplemental statement of the 
case (SSOC).  See 38 C.F.R. § 20.1304(c).

In addition, it appears that there are pertinent records that 
are outstanding and need to be secured to evaluate fairly the 
veteran's claim.  During a hearing held at the RO in November 
1999, the veteran indicated that, since he retired in 1998, 
he had been receiving treatment at McConnell Air Force Base 
for Reiter's Syndrome.  He also indicated that he was seeing 
a neurologist for his vision problems and recently had a 
spinal tap.  In addition, the private medical records 
submitted in October 2000 reflect that the veteran was 
scheduled for additional treatment for symptomatology 
associated with Reiter's syndrome, including physical 
therapy, beginning in July 2000.  To date, the RO has not 
attempted to obtain records of any post-1999 treatment at 
McConnell Air Force, the neurology visits and spinal tap, or 
the veteran's physical therapy.  On Remand, the RO should 
obtain these records as well as provide the veteran an 
opportunity to assist the RO in obtaining and associating 
with the claims file all other possibly pertinent medical 
records that are missing from the claims file.  The RO should 
also provide the veteran an opportunity to present additional 
argument in support of his claim.  See Kutscherousky v. West, 
12 Vet. App. 369, 372 (1999) (holding that an appellant has a 
right to submit additional evidence and argument on all 
matters the Board has remanded to the RO).  

Finally, during the pendency of this appeal, a bill was 
passed that amplifies the VA's duty to assist the veteran in 
developing the facts pertinent to his claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3(a), 
4, 114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. 
§§ 5101-5107).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) has held that the duty to 
assist includes the duty to obtain an adequate and 
contemporaneous VA examination of the veteran's disability.  
In this case, the VA last examined the veteran in June 1998.  
The Board believes that the veteran should be afforded 
another, more recent VA compensation examination for the 
purpose of ascertaining the current level of impairment 
caused by all symptomatology associated with his Reiter's 
syndrome.

For the reasons indicated above, this case is remanded to the 
RO for the following development:

1.  The RO should contact the veteran and 
request him to provide the names, 
addresses and approximate dates of 
treatment of all health care providers, 
VA and private, who have treated him for 
Reiter's Syndrome and whose records have 
not yet been secured.  After obtaining 
any necessary authorizations, the RO 
should secure and associate with the 
claims file all records of this 
treatment, including records from 
McConnell Air Force Base dated from 
October 1999, and neurology, spinal tap 
and physical therapy reports dated from 
1999.  

2.  The RO should then schedule the 
veteran for examinations by appropriate 
specialists for the purpose of 
determining the nature and severity of 
his service-connected Reiter's Syndrome.  
Prior to the examinations, the RO should 
provide the examiners with the veteran's 
claims file and a copy of this Remand for 
review.  After perusing the claims file 
and conducting thorough examinations, 
including all indicated tests, the 
examiners should: (1) fully describe all 
pertinent symptomatology manifested by 
the veteran; and (2) indicate the level 
of impairment caused by the veteran's 
Reiter's Syndrome in terms of the 
nomenclature of the rating schedule.  The 
examiners should express clearly the 
rationale on which they base their 
opinions.  

3.  The RO should review the examination 
reports to determine whether they comply 
with the previous instruction.  If the 
reports are inadequate, they should be 
returned to the examiners for completion.

4.  The RO should then take any other 
action necessary to comply with the 
notice and duty to assist provisions of 
the Veterans Claims Assistance Act of 
2000.  

5.  Once the aforementioned development 
has been completed, the RO should 
readjudicate the veteran's claim based on 
all of the evidence of record, including 
that which was received in October 2000.  
If the RO denies the benefit sought, it 
should furnish the veteran and his 
representative a supplemental statement 
of the case and afford them an 
opportunity to respond thereto before the 
case is returned to the Board for further 
review. 

The purpose of this REMAND is to afford the veteran due 
process of law and to further develop the record in support 
of the veteran's claim.  At this time, the Board does not 
intimate any opinion as to the merits of this appeal, but 
reminds the veteran that he may submit any additional 
evidence he wishes to have considered in connection 
therewith.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



